PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KIMBERLY BABCOCK,                     
                Plaintiff-Appellee,
                v.
                                                No. 02-1791
BELLSOUTH ADVERTISING AND
PUBLISHING CORPORATION,
              Defendant-Appellant.
                                      
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
           Matthew J. Perry, Jr., Senior District Judge.
                          (CA-00-3802-3)

                       Argued: May 8, 2003

                     Decided: October 28, 2003

       Before WILKINS, Chief Judge, and GREGORY and
                   SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Shedd wrote the opinion, in
which Chief Judge Wilkins and Judge Gregory joined.


                            COUNSEL

ARGUED: Steven T. Breaux, BELLSOUTH CORPORATION,
Atlanta, Georgia, for Appellant. Palmer Freeman, Jr., Columbia,
South Carolina; Richard Donald Ries, Columbia, South Carolina, for
Appellee.
2                 BABCOCK v. BELLSOUTH ADVERTISING
                                OPINION

SHEDD, Circuit Judge:

   Kimberly Babcock sued her former employer, BellSouth Advertis-
ing and Publishing Company ("BellSouth"), for terminating her
employment in violation of the Family and Medical Leave Act
("FMLA"), 29 U.S.C. §§ 2601-54. A jury returned a verdict in Bab-
cock’s favor and awarded her more than $91,000 in damages. Bell-
South appeals from the judgment entered on the jury’s verdict,
arguing that Babcock was not eligible for FMLA protection as a mat-
ter of law. Because the jury could reasonably conclude that Babcock
was an "eligible employee" under the FMLA and that she otherwise
satisfied the requirements for protection under that statute, we affirm
the judgment of the district court.

                                     I.

   Beginning on June 1, 1999, Babcock worked for BellSouth as an
outside sales representative selling yellow pages advertisements.1 In
April 2000, Babcock began experiencing various health problems,
including headaches, dizziness, sinus trouble, exhaustion, and depres-
sion. In mid-May, Babcock’s physician reported that an earlier physi-
cal examination showed early stages of cancer. In light of these
medical problems, Babcock’s physician suggested that she take some
time off from work.

   After attempting — unsuccessfully — to resume her normal duties
at the office, Babcock finally decided on May 18 that she would heed
her physician’s advice and take time off from work. Babcock con-
sulted with a union representative and then went to her supervisor,
who promptly called Polly Hall, a benefits case manager at BellSouth
in Atlanta. Babcock told Hall that she was ill and needed to go on
short-term disability leave. Hall instructed Babcock to have her physi-
    1
   In reviewing the district court’s denial of BellSouth’s renewed motion
for judgment as a matter of law, we take the facts presented at trial in the
light most favorable to Babcock, the nonmoving party. See Private Mort-
gage Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 311-
12 (4th Cir. 2002).
                 BABCOCK v. BELLSOUTH ADVERTISING                     3
cian complete the required paperwork and fax it back to Hall in
Atlanta. Babcock left work later in the day on May 18.

   On May 22, Babcock called her supervisor to let her know that her
physician was recommending six weeks of leave from work. Four
days later, Hall called Babcock to inquire about the status of the
paperwork that BellSouth needed from her physician; Babcock
reported that her physician had the form and would be faxing it to
Hall any time. Babcock’s physician certified on May 30 that he had
diagnosed Babcock with depression, irritable bowel syndrome, and
headaches. He further stated that Babcock would be able to return to
work in six weeks. Thinking that she had been approved for six weeks
of leave, Babcock left town on May 30 and did not return home until
June 9.

   When she returned home, Babcock found letters from Hall dated
June 2 and June 7. These letters indicated that (1) BellSouth would
only approve short-term disability leave through May 27 based on the
information provided by Babcock’s physician; (2) Babcock should
return to work no later than June 9; and (3) if Babcock did not return
to work by that date, she could be subject to discipline, including ter-
mination.

   Babcock called Hall on June 9 to discuss her situation. Hall
explained that she could only approve short-term disability leave
through May 27 based on the information that Babcock’s physician
provided. When Babcock requested more leave time, paid or unpaid,
Hall told her that she was not eligible for protection under the FMLA
because she had not worked for the company for twelve months
before her leave began. Hall believed that Babcock’s leave began on
May 19.

   Babcock did not return to work after making her request on June
9, and BellSouth terminated her employment on June 14. According
to BellSouth, the termination was based on Babcock’s "misconduct
consisting of unexcused absence (i.e. failure to substantiate or provide
sufficient medical information regarding her absence and failure to
return to work)."

   Babcock sued BellSouth in South Carolina state court, claiming
that BellSouth terminated her employment in violation of the FMLA.
4                 BABCOCK v. BELLSOUTH ADVERTISING
BellSouth removed the case to federal court and moved for summary
judgment, arguing that Babcock was not an "eligible employee" under
the FMLA because she had not been employed by BellSouth for
twelve months before the commencement of her medical leave. The
district court denied the motion, and the case proceeded to trial. The
jury returned a verdict in favor of Babcock and awarded her $91,913
in lost wages and benefits; the district court entered judgment on that
verdict. BellSouth filed a motion pursuant to Fed. R. Civ. P. 50(b)
renewing its motion for judgment as a matter of law, but the district
court denied the motion. This appeal followed.

                                   II.

   We review de novo the district court’s denial of BellSouth’s Rule
50(b) motion for judgment as a matter of law, viewing the evidence
in the light most favorable to Babcock, the nonmoving party. See Pri-
vate Mortgage Inv. Servs., Inc. v. Hotel & Club Assocs., Inc., 296
F.3d 308, 311-12 (4th Cir. 2002). Judgment as a matter of law is
appropriate only when "a party has been fully heard on an issue and
there is no legally sufficient evidentiary basis for a reasonable jury to
find for that party on that issue." Fed. R. Civ. P. 50(a)(1).

    Congress enacted the FMLA in response to growing concerns
about "inadequate job security for employees who have serious health
conditions that prevent them from working for temporary periods."
Miller v. AT&T, 250 F.3d 820, 833 (4th Cir. 2001) (internal quota-
tions omitted). Indeed, it is an expressed purpose of the statute to "en-
title employees to take reasonable leave for medical reasons . . . in a
manner that accommodates the legitimate interests of employers." 29
U.S.C. § 2601(b)(2)-(3). See also Hukill v. Auto Care, Inc., 192 F.3d
437, 441 (4th Cir. 1999) (describing the purpose of the FMLA to
"balance the demands of the workplace with the needs of employees
to take leave for eligible medical conditions").

   To effect this purpose, the FMLA guarantees an "eligible
employee" twelve workweeks of leave each year "[b]ecause of a seri-
ous health condition that makes the employee unable to perform the
functions of the position of such employee." 29 U.S.C.
§ 2612(a)(1)(D). The FMLA further provides that the taking of such
leave "shall not result in the loss of any employment benefit accrued
                  BABCOCK v. BELLSOUTH ADVERTISING                       5
prior to the date on which the leave commenced." Id. § 2614(a)(2).
An employee may sue to recover damages or equitable relief when
her employer "interfere[s] with, restrain[s], or den[ies] the exercise or
attempt to exercise" the rights guaranteed by the statute. Id.
§§ 2615(a)(1), 2617(a)(2).

   There is no dispute that Babcock suffered from a serious health
condition that left her unable to perform her duties. Nor is there any
dispute that BellSouth terminated Babcock’s employment because she
took time off from work on account of this health condition. Thus, the
sole issue presented in this appeal is whether Babcock could prove
that she was an "eligible employee" under the FMLA, entitled to pro-
tection against termination for taking time off due to her medical
problems.

   The statute defines "eligible employee" as "an employee who has
been employed (i) for at least 12 months by the employer with respect
to whom leave is requested . . . and (ii) for at least 1,250 hours of ser-
vice with such employer during the previous 12 month period." Id.
§ 2611(2)(A).2 The question in this case is whether Babcock had been
employed for at least twelve months. The determination whether an
employee has been employed by the employer for at least twelve
months must be made "as of the date leave commences." 29 C.F.R.
§ 825.110(d).3

   BellSouth contends that Babcock was not an "eligible employee"
because her "leave" commenced on May 19 and continued through
the date of her termination. She was absent from work on May 19 and
never returned. Thus, according to BellSouth, there was only one
  2
     The definition of "eligible employee" also contains two exclusions, 29
U.S.C. § 2611(2)(B), neither of which applies in this case.
   3
     The FMLA itself does not indicate when the determination for eligi-
bility should be made, and we conclude that the Secretary of Labor’s reg-
ulation is reasonable in light of the purpose of the statute. See Chevron
U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984)
(noting that regulations "are given controlling weight unless they are
arbitrary, capricious, or manifestly contrary to the statute"); Miller, 250
F.3d at 833 (stating that "so long as the regulations promulgated by the
Secretary are reasonable, we are not at liberty to question their wisdom").
6                 BABCOCK v. BELLSOUTH ADVERTISING
leave period, and it began on May 19 — before Babcock had worked
for BellSouth for one year. Babcock argues, however, that the rele-
vant "leave" commenced on June 9 — after her one-year anniversary
with BellSouth — when she made a request for unpaid medical leave
and did not return to work.

   "Leave" is not specifically defined in the statute, so it should carry
its ordinary dictionary meaning. See Minter v. Beck, 230 F.3d 663,
666 (4th Cir. 2000). In the employment context, "leave" means "an
authorized absence or vacation from duty or employment." Webster’s
Third New Int’l Dictionary 1287 (1976) (emphasis added). An
employee’s absence from work for medical reasons might be autho-
rized by the employer’s own leave policies, the FMLA, or both.

   It is undisputed that Babcock’s absence from work from May 19
through May 27 was authorized by BellSouth’s own policies, specifi-
cally its short-term disability leave policy. It is also undisputed that
BellSouth cut off this short-term disability leave on May 27 and
demanded that Babcock return to work no later than June 9. Accord-
ing to BellSouth’s own documents, Babcock’s failure to return to
work by that date could result in termination. Thus, from May 27
through June 9, Babcock was an employee on an unexcused absence.4
BellSouth’s position that Babcock was on leave during this period is
simply untenable. An employee cannot be both on leave and on an
unexcused absence at the same time.

   We agree with BellSouth that Babcock was not entitled to FMLA
coverage for the leave period from May 19 to May 27. Although Bab-
cock made a request sufficient to invoke the FMLA,5 she was not an
"eligible employee" at that time because she had not yet been
employed by BellSouth for twelve months. When Babcock requested
additional, unpaid medical leave on June 9, however, her initial leave
    4
     Even at oral argument, counsel for BellSouth described Babcock’s
status after May 27 as "an employee on unexcused absence" and "on no
approved leave of absence."
   5
     An employee need not mention the FMLA by name in order to invoke
its protections; the employee need only make the employer aware that
leave is required for a purpose covered by the FMLA. Rhoads v. FDIC,
257 F.3d 373, 383 (4th Cir. 2001); 29 C.F.R. §§ 825.302(c), 825.303(b).
                  BABCOCK v. BELLSOUTH ADVERTISING                     7
period had ended and her one-year anniversary of employment had
passed. The jury could reasonably conclude that Babcock was, on that
date, an "eligible employee" who suffered from a serious health con-
dition that left her unable to perform her ordinary duties.6 The FMLA
authorized her absence from work, and the company could not termi-
nate her employment for taking such leave.

                                  III.

   Through the FMLA, Congress gave Babcock certain protections
once she passed the one-year mark at BellSouth. Having allowed
Babcock to remain employed for more than one year, and having cut
off her short-term disability leave, BellSouth cannot now avoid its
responsibilities under the statute. The jury found that Babcock was
eligible for leave under the FMLA, that her absence from work was
caused by a serious health condition, and that she was fired because
of her absence from work. There was ample evidence in the record
— taken in the light most favorable to Babcock — to support this ver-
dict, and BellSouth was not entitled to judgment as a matter of law.
Accordingly, the judgment of the district court is

                                                           AFFIRMED.
  6
    BellSouth cannot be heard to complain that Babcock took advantage
of her unexcused absence to become eligible for FMLA protection. Bab-
cock’s employment status at all times prior to her one-year anniversary
on June 1 was determined by BellSouth, the party with superior knowl-
edge of its employees’ FMLA eligibility. (Indeed, Hall’s testimony indi-
cated that she was aware of the date on which Babcock would become
eligible for FMLA coverage.) So far as the FMLA is concerned, Bell-
South was free to take whatever disciplinary action it deemed appropriate
(and permissible under its collective bargaining agreement) in response
to Babcock’s unexcused absence. BellSouth chose to keep Babcock on
the payroll beyond the one-year anniversary that triggers FMLA eligibil-
ity.